DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
There is no sufficient support in the instant specification, as originally filed, for “ρF is the density of the fluidized bed” and “νF is the kinematic viscosity of the fluidized bed” as now required in the instant claim 16.  Conventionally, “fluid” is defined as a liquid or a gas; therefore, “fluid” may have been used to refer to the “fluid” that is used to fluidize the particles, not to the fluidized mixture of gases and particulate solids.  In the instant specification (clean copy of the substituted specification), it is disclosed that in general, “the particle solids density ρp can be considered to be approximately constant.  The fluid density ρF and the kinematic viscosity νF can be determined by simulations of (phase) equilibrium states using process engineering software.  These equilibrium states are usually based on adapted equations of state which in this case of varying physical parameters (e.g. p and T) are based on actually measured compositions of the reaction mixture both in the gas phase and in the liquid phase” (note page 21, lines 4-12) and “the kinematic viscosity νF can be described via the dynamic viscosity and the fluid density.  The density can in the case of liquids be approximated by means of, for example, the Rackett equation” (note page 21, line 33 to page 22, line 3); however, there is no clear disclosure in the instant specification that the ρF  and νF are for the “fluidized bed”.  It appears that the process of the claimed invention can contain liquid”, so the “fluid” could be the liquid in the process instead of the “fluidized bed”.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 16-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The instant claim 16 is indefinite for the following reasons:
For the density and kinematic viscosity of “the fluidized bed”, it is unclear if it refers to solid particles that are suspended in a fluidizing medium.  If yes, fluidized bed is conventionally a gradient bed, i.e. larger particles in larger amount of particles at the bottom of the fluidized bed and smaller particles in smaller amount of particles at the top of the fluidized bed; thus, it is unclear if the density and kinematic viscosity of “the fluidized bed” is taken at the top, middle or bottom of the fluidized bed.
For “Utotal, wetted”, it is unclear what is “wetted perimeter”, how the perimeter gets wet and how much wetness must it be for “wetted perimeter”.

Applicant's arguments filed November 15, 2021 have been fully considered but they are not persuasive.
Applicants argue that the term “fluid” in a fluidized bed reactor always refers to the fluidized mixture of gases and particulate solids present in the reactor.  Due to “fluidization”, this mixture of gas and solids behaves in bulk in a manner analogous to a liquid, or fluid, hence the name “fluidized bed reactor.”  However, there are no liquids present under the operating conditions.
As stated above, without a clear description in Applicants’ specification, it is unclear if the term “fluid” refers to the fluid that is used to fluidize the particles or the fluidized mixture as argued by Applicants.  Furthermore, Applicants’ specification does disclose the “liquid phase” (note page 21, line 12 and page 12, lines 1-3).
Applicants argue that for the Utotal, wetted, the “wetted” portion of the reactor is that part of the reactor which is in direct contact with the fluid, i.e. the suspension of particulates in the gas and is a term well known to those skilled in the art.
Since “liquid phase” is disclosed in Applicants’ specification, it is unclear if “wetted” would refer to “all internals in the fluidized-bed reactor) that are actually wetted by the liquid.  Applicants are requested to provide evidence to show that “wetted” is a term well known in the art of fluidized bed.  In a fluidized bed, the amount of solid particles suspended in the fluidizing medium would gradually decrease toward the top of the fluidized bed and it is unclear the “empty space” as argued by Applicants must be free of all solid particles or when the amount of suspending particles is below a certain threshold.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571 272 1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NGOC-YEN NGUYEN/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        November 20, 2021